Title: To Thomas Jefferson from Giovanni Fabbroni, 25 March 1789
From: Fabbroni, Giovanni
To: Jefferson, Thomas


Florence, 25 Mch. 1789. Thanks TJ for having introduced him to Rutledge who, accompanied by Short, brought him a letter from TJ; Shippen was not with them. Regrets not having done more for them, but their stay was brief and they went “en droiture” straight to Leghorn without stopping at Pisa where the court was in residence and where Fabbroni could have presented them to “nôtre adorable Souverain.” Found both gentlemen charming and cultured; has given Short for TJ a book written by his brother on “La Theorie de La fermentation des vins” hoping it merits “L’honneur d’etre admis dans La societé de Phyladelphie.” Encloses a note from a friend who is a merchant and wishes to have a correspondent in America; hopes this will take place, for it would give him the greatest pleasure to see his country have “une correspondence reguliere avec l’Amerique Septentrionale, Le plus beau pais de L’univers, celui où La Providence a placé des hommes qui doivent etre, et Seront le modele du genre humain.”
